United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kenosha, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1227
Issued: December 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 15, 2017 appellant filed a timely appeal from a March 8, 2017 merit decision
and an April 20, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a
worsening of neck, lumbar, and right upper extremity conditions causally related to factors of her
federal employment; and (2) whether OWCP properly denied her request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 13, 2016 appellant, then a 62-year-old sales associate, distribution clerk
working modified duty, filed an occupational disease claim (Form CA-2) alleging that a recent
change in employment duties caused worsening of neck, lumbar, right shoulder, right elbow,
right wrist, and right hand conditions. The employing establishment indicated that appellant had
stopped work on July 29, 2016, returned to partial duty on September 21, 2016, and that she had
previous claims for the same conditions.2 In a statement signed by appellant on July 12, 2016,
she alleged that she was standing eight hours per day, and on July 9, 2016 was told to sort heavy
parcels.
In support of her claim, appellant submitted a health history she signed on August 23,
2016 in which she indicated that repetitive motion from casing letters for 8 to 10 hours daily and
lifting for 6 days a week caused right shoulder and right thumb pain. She reported a past history
of right elbow and lumbar surgery.
Medical evidence submitted included a July 28, 2016 report in which Dr. Elizabeth
Polacheck, a Board-certified physiatrist, advised that appellant should be off work effective
July 29, 2016 due to right shoulder and right wrist pain. On an attending physician’s report
(Form CA-20) dated July 30, 2016, Dr. Polacheck noted a May 15, 1999 employment injury
assigned OWCP File No. xxxxxx693. She diagnosed right shoulder pain with repetitive use and
advised that the pain was due to the 1999 injury to the right arm. Dr. Polacheck indicated that
appellant could not return to work.
An August 19, 2016 magnetic resonance imaging (MRI) scan of the right shoulder
demonstrated moderate-to-severe tendinosis of the distal supraspinatus and infraspinatus
tendons, moderate hypertrophic osteoarthritic changes of the acromioclavicular joint, moderate
tendinosis of the biceps tendon with partial thickness tearing of the subscapularis tendon, and
mild glenohumeral joint osteoarthritis. An August 23, 2016 lumbar spine MRI scan showed
worsening degenerative disc disease at L5-S1 and a stable L5 laminectomy defect.
In an August 23, 2016 treatment note, Dr. Joshua M. Gershtenson, a Board-certified
orthopedic surgeon, noted his review of the right shoulder MRI scan. He reported a 15-year
history of work-related right shoulder pain, and appellant’s complaint of pain in the base of her
thumb exacerbated by grasping and squeezing which she related to increased overhead work.
Following physical examination, Dr. Gershtenson diagnosed right basilar thumb pain with
degenerative joint disease, primary osteoarthritis, rotator cuff tendinopathy, and proximal biceps
tendinopathy. He advised that appellant’s work grasping heavier and awkward packages would
cause an exacerbation of an underlying arthritic process.
On September 29, 2016 Dr. Diane W. Braza, Board-certified in physical and pain
medicine, provided right arm restrictions that appellant could not lift more than five pounds,
2

The employing establishment also indicated that appellant’s modified duties included selling merchandise in the
lobby, answering questions, and helping with changes of address and vacation holds, and at 3:00 p.m. she would
process carriers as they returned from the street, making sure postage dues and certified registers were taken care of
before closing. Appellant’s other claims are not before the Board on the present appeal.

2

could not work above chest height, and could not repetitively grip with the right hand. With
regard to the left arm, she restricted appellant to eight pounds lifting, no repetitive gripping, and
no repetitive movement of the left elbow. Appellant was to sit, stand, and walk as tolerated and
was to limit bending and twisting of the lower back. In a November 7, 2016 attending
physician’s report, Dr. Braza also referenced the May 15, 1999 employment injury claim. She
diagnosed lumbar radiculopathy status post laminectomy, herniated disc, and degenerative disc
disease of the lumbar spine all due to the May 15, 1999 injury.
On October 4, 2016 Dr. Gershtenson noted that appellant had less pain with shoulder
range of motion. He advised that appellant should work restricted duty and recommended a
neurologist consultation. A nurse practitioner in Dr. Gershtenson’s office provided a
November 15, 2016 treatment note. In a November 16, 2016 attending physician’s report,
Dr. Gershtenson also noted the May 15, 1999 employment injury and claim. He diagnosed right
shoulder rotator cuff tendinopathy and indicated by a check mark that it was employment related.
Dr. Gershtenson noted that appellant could return to work with permanent restrictions provided
by Drs. Braza and Polacheck.
Dr. Polacheck submitted an attending physician’s report dated November 23, 2016. She
again referenced the May 15, 1999 employment injury. She diagnosed right shoulder injury,
elbow and wrist sprain, and indicated with a check mark that appellant’s injury was employment
related, opining that appellant’s “1999 injury and resultant conditions caused exacerbation of
right arm symptoms with repetitive use and limited sit down time.” Dr. Polacheck advised that
appellant could work restricted duty.
A nurse practitioner in the office of Dr. Jamie L. Baisden, a Board-certified
neurosurgeon, provided an attending physician’s report on December 2, 2016. She too
referenced the May 15, 1999 employment injury and claim. Dr. Baisden diagnosed radicular
pain due to the May 15, 1999 employment injury.
Additional evidence is of record and references OWCP File No. xxxxxx693. A statement
with an illegible signature noted appellant’s restrictions and indicate that she could lift 35 pounds
continuously and 50 pounds occasionally and needed to occasionally sit. The report also
indicated that appellant knew that she should not work outside her restrictions and that help was
available to lift heavy packages. In a separate statement, the officer in charge indicated that all
management personnel were aware of appellant’s current restrictions and that she was never
asked to work or perform any activity outside her restrictions. He also indicated that her request
for a stool was approved.
Appellant also submitted claims for compensation (Form CA-7) for partial disability
during the period November 12 to December 9, 2016.
By letter dated January 20, 2017, OWCP advised appellant that the documentation
received was insufficient and advised her of the evidence needed to establish her claim. This
was to include a comprehensive narrative report from her physician explaining how her work

3

activities caused or aggravated the claimed medical conditions. Appellant was afforded 30 days
to respond.3
In response, appellant submitted January 31, 2017 correspondence in which Dr. Braza
advised that appellant had been seen for worsening left leg pain which appellant attributed to
throwing packages at work for four hours daily and working at a counter desk for four hours
daily. Dr. Braza opined, to a reasonable degree of medical probability, upon reviewing
appellant’s history, physical examination, and lumbar MRI scan findings, a new left paracentral
herniated disc at L5-S1 with left S1 nerve root compression due to an aggravation of a chronic
work-related condition, noting that appellant was status post L5 laminectomy and L4-S1
foraminectomies. She concluded that appellant’s job duties of prolonged standing, reaching,
bending, and lifting contributed to the aggravation.
By decision dated March 8, 2017, OWCP denied appellant’s claim, noting that the
medical evidence submitted was insufficient to establish causal relationship.
On March 27, 2017 appellant requested reconsideration. In support of the request finding
she submitted duplicates of Dr. Braza’s January 31, 2017 report.
In a nonmerit decision dated April 20, 2017, OWCP denied the reconsideration request
finding that appellant’s request was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the asserted claim involves a traumatic injury or an
occupational disease.5
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.6 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
3

In a second January 20, 2017 letter, OWCP informed appellant that it would not adjudicate her CA-7 claims for
compensation until the occupational disease had been adjudicated.
4

Supra note 1.

5

Roy L. Humphrey, 57 ECAB 238 (2005).

6

20 C.F.R. § 10.5(ee).

4

occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
Causal relationship is a medical issue. The medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.9 Neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish an
occupational disease of worsening neck, lumbar, and right upper extremity conditions as the
medical evidence of record is insufficient to establish causal relationship.
At the time appellant filed her claim, on December 13, 2016, she was working in a
modified clerk position which entailed selling merchandise in the lobby and helping customers
with changes of address, vacation holds, and miscellaneous questions. She also processed
carriers as they returned from their routes and ensured that postage dues and certified registers
were taken care of before closing.11
The August 19, 2016 MRI scan of the right shoulder and the August 23, 2016 MRI scan
of the lumbar spine did not provide a cause of any diagnosed conditions. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.12 Likewise, the November 7 and December 2, 2016

7

Supra note 5.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

Supra note 2.

12

Willie M. Miller, 53 ECAB 697 (2002).

5

reports from nurse practitioners are not probative medical evidence as nurse practitioners are not
considered physicians under FECA.13
The medical evidence most relevant to this claim includes reports from Dr. Polacheck, an
attending physiatrist. Beginning on July 28, 2016 she advised that appellant should be off work
due to right shoulder and right wrist pain. On July 30, 2016 Dr. Polacheck noted her right
shoulder pain and advised that it was due to a 1999 right arm injury under OWCP File No.
xxxxxx693.14 In a report dated November 23, 2016, she diagnosed right shoulder, elbow and
wrist injuries and also referenced the 1999 employment injury. While Dr. Polacheck indicated
that the 1999 injury and resultant conditions caused exacerbation of appellant’s right arm
symptoms with repetitive use and limited sit down time, she did not express knowledge of
appellant’s specific modified job duties or sufficiently explain how or why those duties caused
appellant’s condition.15 As such, her opinion is thus of diminished probative value and
insufficient to meet appellant’s burden of proof.
Likewise, the opinion Dr. Gershtenson, an attending orthopedic surgeon, is insufficient to
meet appellant’s burden. On August 23, 2016 he diagnosed right basilar thumb pain with
degenerative joint disease, primary osteoarthritis, rotator cuff tendinopathy, and proximal biceps
tendinopathy. Dr. Gershtenson advised that appellant’s work duties of grasping heavier and
awkward packages would have caused an exacerbation of an underlying arthritic process, but he
too exhibited no knowledge of the modified job duties she actually performed. He therefore did
not explain how specific work duties contributed to appellant’s diagnosed conditions. Although
appellant alleged that she had to sort heavy parcels, the record includes a description of her
modified duties and restrictions, and indicates that she had help to lift heavy packages as needed.
Dr. Gershtenson also referenced the May 15, 1999 employment injury. He advised that appellant
could return to work with restrictions provided by Drs. Braza and Polacheck.
Dr. Braza, an attending pain management specialist, provided restrictions on
September 29, 2016. On November 7, 2016 she diagnosed lumbar radiculopathy status post
laminectomy, herniated disc, and degenerative disc disease of the lumbar spine, due to the
May 15, 1999 injury. On January 31, 2017 Dr. Braza indicated that appellant was seen for an
evaluation of worsening left leg pain which she attributed to throwing packages at work for four
hours daily and working at a counter desk for four hours daily. Dr. Braza opined to a reasonable
degree of medical probability, that upon reviewing appellant’s history, physical examination, and
lumbar MRI scan findings, a new herniated disc at L5-S1 with nerve root compression was due
to an aggravation of a chronic work-related condition, noting that appellant was status post L5
laminectomy and L4-S1 foraminectomies. While she concluded that appellant’s job duties of
prolonged standing, reaching, bending, and lifting contributed to the aggravation, there is no
13

See G.A., Docket No. 09-2153 (issued June 10, 2010); Allen C. Handley, 53 ECAB 551 (2002) (nurse
practitioners are not considered physicians under FECA). Section 8101(2) of FECA provides that “physician”
includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
14

The form report referenced a May 15, 1999 employment injury, adjudicated by OWCP under File No.
xxxxxx693. The instant claim was adjudicated under File No. xxxxxx735.
15

See D.E., Docket No. 16-1604 (issued February 1, 2017).

6

indication in the record that appellant’s modified position required that she perform these duties.
Moreover, Dr. Braza also did not otherwise explain how or why particular duties contributed to
diagnosed medical conditions.16
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to a
claimant’s federal employment and such relationship must be supported with affirmative
evidence, explained by medical rationale and be based upon a complete and accurate medical
and factual background of the claimant.17 It is appellant’s burden of proof to establish that the
claimed conditions are causally related to factors of her federal employment. The Board finds
that appellant submitted insufficient evidence to establish that the diagnosed conditions were
caused or aggravated by employment factors. Without a detailed medical report describing how
and why appellant’s current condition was caused by employment factors, appellant did not meet
her burden of proof.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.19 Section 10.608(a) of OWCP’s regulations provides that a timely
request for reconsideration may be granted if OWCP determines that the employee has presented
evidence and/or argument that meets at least one of the standards described in section
10.606(b)(3).20 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.21 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.22

16

Supra note 15.

17

A.D., 58 ECAB 149 (2006).

18

Supra note 15; see also W.S., Docket No. 14-1022 (issued July 1, 2014).

19

5 U.S.C. § 8128(a).

20

20 C.F.R. § 10.608(a).

21

Id. at § 10.606(b)(3).

22

Id. at § 10.608(b).

7

ANALYSIS -- ISSUE 2
On March 27, 2017 appellant submitted an appeal request form signifying by a check
mark that she was requesting reconsideration with OWCP. In support of this request, she
submitted duplicates of Dr. Braza’s January 31, 2017 report.
The Board finds that, as appellant did not assert that OWCP erroneously applied or
interpreted the law or advanced a relevant legal argument not previously considered by OWCP,
she was not entitled to a review of the merits of her claim based on the first and second abovenoted requirements under section 10.606(b)(3).23
With respect to the third above-noted requirement under section 10.606(b)(3),
Dr. Braza’s January 31, 2017 report was reviewed by OWCP in its March 8, 2017 decision.
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.24
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied her reconsideration
request.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a worsening
of neck, lumbar, and right upper extremity conditions causally related to factors of her federal
employment.
The Board further finds that OWCP properly denied her request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

23

Id. at § 10.606(b).

24

S.J., Docket No. 08-2048 (issued July 9, 2009).

8

ORDER
IT IS HEREBY ORDERED THAT the April 20 and March 8, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

